                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM ARMSTRONG                             :                       CIVIL ACTION
             v.                               :
                                              :
ANDREW SAUL,                                  :
Commissioner of the Social Security           :
Administration                                :                       NO. 19-2094

                                        MEMORANDUM

CAROL SANDRA MOORE WELLS
UNITED STATES MAGISTRATE JUDGE                                                February 26, 2020

        William Armstrong (“Plaintiff”) seeks judicial review, pursuant to 42 U.S.C. § 405(g), of

the final decision of the Commissioner of the Social Security Administration (“the

Commissioner”). In his request for review, Plaintiff raises two assertions of error, the first with

sub-issues and the second of which is an alleged violation of the federal constitution’s

Appointments Clause (U.S. Const. art. II, § 2, cl. 2), based upon Lucia v. S.E.C., 138 S. Ct. 2044

(2018). In Lucia, the U.S. Supreme Court held that the Security and Exchange Commission’s

Administrative Law Judges (“ALJs”) were inferior officers of the United States, hence, the

Appointments Clause required that they be appointed by the President, a court of law, or a head of

department. 138 S. Ct. at 2053. Plaintiff’s argument is that Social Security ALJs are also inferior

officers and that his ALJ was not properly appointed prior to his hearing on April 13, 2018. Pl.

Br. at 5-9.

        The Commissioner concedes that the ALJ in Plaintiff’s case was not properly appointed,

see Def.’s Resp. at 13 n.7, but argues that Plaintiff forfeited his Appointments Clause claim by

failing to present it to the ALJ and the Appeals Council. See id. at 12-21. In the court’s experience,

the Commissioner has repeatedly advanced this forfeiture defense in cases wherein the plaintiff

has raised an Appointments Clause challenge to the ALJ who heard his or her case. On November
22, 2019, this court stayed this case, because the Third Circuit had two cases pending before it

which raised the question of whether forfeiture is a viable defense to an Appointments Clause

challenge to the authority of Social Security ALJs. Last month, the Third Circuit issued its

decision.

        The Third Circuit has decided that Social Security claimants have no duty to present their

Appointments Clause challenges to ALJs or the Appeals Council. Cirko v. Comm’r of Soc. Sec.,

948 F.3d 148, 152, 159 (3d Cir. 2020). Because Plaintiff was not required to present his

Appointments Clause challenge to the ALJ or the Appeals Council, he did not forfeit the claim by

failing to do so. The appropriate remedy for the conceded Appointments Clause violation in this

case is to remand the case to the Commissioner so that it can be re-assigned to a properly-appointed

ALJ, 1 other than the ALJ who heard Plaintiff’s case. Id. at 159-60.

        An implementing Order follows.




1
 Shortly after Lucia was decided, the Commissioner reappointed all ALJs in conformity with the Appointments
Clause. Cirko, 948 F.3d at 152.

                                                2
